UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6340


RONALD WAYNE LEWIS,

                Plaintiff - Appellant,

          v.

JONATHAN ANDREWS,     United   States   Probation   Office   Eastern
District,

                Defendant – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00150-JRS)


Submitted:   July 28, 2011                   Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Wayne Lewis appeals the district court’s order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).     The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).     The magistrate judge recommended that relief be denied

and     advised     Lewis    that        failure    to    file       timely    specific

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

            The     timely       filing     of     specific      objections       to    a

magistrate      judge’s     recommendation          is    necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been        warned     of    the     consequences         of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see Thomas v. Arn, 474 U.S. 140 (1985).                           Lewis has

waived    appellate       review    by    failing    to   file    objections       after

receiving proper notice.            Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented     in    the     materials

before    the     court   and    argument       would    not   aid    the     decisional

process.

                                                                                AFFIRMED

                                            2